           Case 2:20-cv-05490-PD Document 5-1 Filed 12/31/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BALANACED BRIDGE FUNDING,
LLC

              Plaintiff,
                                             Civil Action No. 2:20-cv-05490-PD
      v.

SOUTH RIVER CAPITAL, LLC, et al.,

              Defendants.


                  MEMORANDUM OF LAW IN SUPPORT OF
                   DEFENDANTS’ MOTION TO DISMISS

      Defendants South River Capital, LLC (“South River”) and James E. Plack

(“Plack”) submit this memorandum in support of their Motion for an order

dismissing the Complaint and claim filed by Plaintiff in this action pursuant to

Rule 12(b)(2) of the Federal Rules of Civil Procedure.       Defendants are not

residents of the Commonwealth of Pennsylvania, do not conduct business in this

jurisdiction, and the Plaintiff has not alleged conduct that would bring the

Defendants under the jurisdiction of this Court. Accordingly, this Court lacks

personal jurisdiction over Defendants and the Complaint should be dismissed.




                                        1
        Case 2:20-cv-05490-PD Document 5-1 Filed 12/31/20 Page 2 of 9




                                     FACTS

      South River is a limited liability company incorporated in the State of

Maryland and has a principal place of business in Crownsville, Maryland. Plack

Decl. ¶ 1, 3-4. South River is a specialty lender that operates out of the State of

Maryland.    Plack Decl. ¶ 7.    South River provides loans to businesses and

individuals, including professional athletes, entrepreneurs, and business owners.

South River does not advertise its services and relies on referrals for business

opportunities. South River is not registered to do business in the Commonwealth

of Pennsylvania and does not have a registered agent in Pennsylvania. Plack Decl.

¶ 5, 6. All South River business operations occur in the State of Maryland. Plack

Decl. ¶ 4, 7. South River does not transact business in the Commonwealth of

Pennsylvania. Plack Decl. ¶ 8. Mr. Plack is the President of South River and is a

resident of the State of Maryland. Plack Decl. ¶ 2, 10, 11. He maintains a

residence in the State of Maryland and performs work for South River in the State

of Maryland. Plack Decl. Id.

                          PROCEDURAL HISTORY

      Plaintiff filed a Complaint against Defendants on November 3, 2020. Dkt.

No. 1. The Complaint includes a single claim of tortious interference with contract

against Defendants. The contract at issue is an August 30, 2019 loan agreement

between Centennial Bank and Darryl F. Skrine. Compl. ¶ 9. Centennial Bank
                                        2
        Case 2:20-cv-05490-PD Document 5-1 Filed 12/31/20 Page 3 of 9




subsequently assigned the obligations under the loan agreement to Plaintiff.

Compl. ¶ 29. Plaintiff alleges that the conduct of Defendants, including a March 4,

2020 loan agreement between South River and Mr. Skrine and related security

interest, tortiously interfered with the prior loan agreement between Mr. Skrine and

Centennial Bank. Compl. ¶ 21-28.         Plaintiff further claims that Mr. Plack

“influenced, “encouraged”, and “induced” Mr. Skrine to default on the Centennial

obligation . . . .” Compl. ¶ 26, 31, 34. Plaintiff alleges this Court is the proper

venue and has personal jurisdiction over Defendants because “a substantial part of

the events giving rise to this action occurred in this judicial district and because

Defendants are subject to personal jurisdiction [in this Court] as they conduct

business in the Commonwealth of Pennsylvania.” Compl. ¶ 6.

                                  ARGUMENT

      This Court may only exercise personal jurisdiction over a non-resident

defendant as permitted by the law of the Commonwealth of Pennsylvania.

D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94, 102 (3d. Cir. 2009). The Court

will focus on “the relationship among the defendant, the forum, and the litigation”

when deciding whether a defendant is subject to personal jurisdiction. Pinker v.

Roche Holdings, Ltd., 292 F.3d 361, 368 (3d Cir. 2002).           The exercise of

jurisdiction must comport with the Due Process requirement of the Fourteenth

Amendment and is only permitted where the defendant has “minimum contacts
                                         3
        Case 2:20-cv-05490-PD Document 5-1 Filed 12/31/20 Page 4 of 9




[with the forum] state such that maintenance of the suit does not offend traditional

notions of fair play and substantial justice.” Int’l Shoe Co., v. Wash., 326 U.S. 310,

316 (1945) (internal citation and quotation omitted).          Exercise of personal

jurisdiction requires “some act by the defendant purposefully availing itself of the

privilege of conducting activities within the forum State, thus invoking the benefits

and protections of its law.” Hanson v. Denckla, 357 U.S. 235, 253 (1958).

      The law identifies two types of personal jurisdiction a court may exercise

over a defendant. The first, general jurisdiction, requires that a defendant “have

contacts with the forum state that are ‘so continuous and systematic as to render

[it] essentially at home [there].’” McCann v. Sandals Resorts Int’l, Ltd., Civ. A.

No. 14-2208, 2015 U.S. Dist. LEXIS 16962, at * 7 (E.D. Pa. Feb. 11, 2015)

(quoting Goodyear Dunlop Tires Operations v. Brown, 131 S. Ct. 2846, 2851

(2011). The second, specific jurisdiction, requires the existence of a relationship

between the defendant, the forum state, and the litigation and that the ”defendant’s

suit-related conduct must create a substantial connection with the forum state.”

Walden v. Fiore, 571 U.S. 277, 284 (2014).

      Once jurisdiction has been challenged by a defendant, the Plaintiff bears the

burden of “establishing the court’s jurisdiction over the defendant.” Action Mfg

Co. v. Simon Wrecking Co., 375 F.Supp 2d 411, 418 (E.D. Pa 2005). The Court

will accept the allegations in the Complaint as true, but “a plaintiff bears the
                                          4
        Case 2:20-cv-05490-PD Document 5-1 Filed 12/31/20 Page 5 of 9




burden of proving by affidavits or other competent evidence that jurisdiction is

proper.” Dayhoff Inc., v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d. Cir. 1996).

The Court Lacks General Jurisdiction Over Defendants

      In order to establish general jurisdiction a plaintiff “must show significantly

more than minimum contacts” between the defendant and the forum state.

Provident Nat’l Bank v. California Federal Savings & Loan Assoc., 819 F.2d 434,

437 (3d Cir. 1987). The plaintiff must establish contacts between the defendant

and the forum states that are “continuous and systematic” and show that the

contacts are “extensive and pervasive.” Snyder v. Dolphin Encounters, 235 F.Supp

2d 433, 437 (E.D. Pa. 2002).

      South River and Mr. Plack are not subject to general jurisdiction in the

Commonwealth of Pennsylvania. They do not have any connection to or contacts

with the Commonwealth of Pennsylvania and have submitted evidence to establish

this point. See Aff. Of James E. Plack. Defendant South River is a Maryland

corporation with a sole principal place of business in the State of Maryland. South

River does not and never has owned any real property in the Commonwealth of

Pennsylvania and does not maintain any offices, mailing address, telephone

number, or bank account in Pennsylvania. Mr. Plack’s domicile is the State of

Maryland and he has never been a resident or owned real property in the

Commonwealth of Pennsylvania.         This Court lacks general jurisdiction over
                                         5
         Case 2:20-cv-05490-PD Document 5-1 Filed 12/31/20 Page 6 of 9




Defendants based on the complete absence of contact between Defendants and the

Commonwealth of Pennsylvania.

The Court Lacks Specific Jurisdiction Over Defendants

      A court has “specific jurisdiction” over a defendant where the plaintiff’s

claim is “related to or arises out of the defendant’s contact with the forum.” Dollar

Sav. Bank v. First Sec. Bank of Utah, 746 F.2d 208, 211 (3d. Cir. 1984). The

plaintiff must prove that the defendant “purposefully directed his activities at

residents of the forum and [that] the litigation results from alleged injuries that

arise out of or relate to those activities.” Burger-King Corp. v. Rudzewicz, 471

U.S. 462, 472 (1985). The defendant’s conduct must be a “deliberate targeting of

the forum” and contact between a defendant and a citizen of the forum state “that

take place outside the [forum] state are not purposeful contacts with the [forum]

state itself.” O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir. 2007)

(internal citations omitted).

      Plaintiff’s Complaint must be dismissed because it fails to allege any

conduct by any party that occurred in Pennsylvania or was directed toward

Pennsylvania related to claim asserted against Defendants. The underlying loan

agreement between Centennial Bank and Mr. Skrine has no connection to the

Commonwealth of Pennsylvania.          The loan agreement that Plaintiff alleges

Defendants tortiously interfered with was between Mr. Skrine, a resident of the
                                         6
         Case 2:20-cv-05490-PD Document 5-1 Filed 12/31/20 Page 7 of 9




State of Georgia, and Centennial Bank, an entity based in Conway, Arkansas. Dkt

No. 1-1 at 2. The loan agreement also mandates that Florida law apply to the

“interpretation and enforcement” of the loan and that “in the event that legal action

is instituted to collect any amounts due under [the loan] . . . [Centennial] and [Mr.

Skrine] . . . submit themselves to [] the jurisdiction of the courts of the State of

Florida.”1   Id. at p. 16.    There is no connection to the Commonwealth of

Pennsylvania.

       The Complaint fails to allege any actual contact between Plaintiff and

Defendants. In fact, the Complaint does not even identify where the alleged

wrongful conduct by Defendants took place. This is the case because it would be a

concession that this Court lack personal jurisdiction over Defendants. Defendants

did not have any contact with Pennsylvania related to any conduct at issue in the

Complaint.      At all times Defendants conducted business from the State of

Maryland. To the extent contact occurred between Defendants and Mr. Skrine

related to the underlying loan agreement at issue, that too occurred outside of the

Commonwealth of Pennsylvania. The only connection between the allegations in

the Complaint and the Commonwealth of Pennsylvania is the domicile of Plaintiff,


1 Infact, as alleged in the Complaint, Balanced Bridge filed an action against Mr.
Skrine in the Circuit Court for Broward County, Florida seeking to recover on the
Centennial loan it purchased. Compl. ¶ 32. In that action, Balanced Bridge served
a subpoena for documents on South River and Mr. Plack in Maryland.
                                         7
        Case 2:20-cv-05490-PD Document 5-1 Filed 12/31/20 Page 8 of 9




which is wholly insufficient to establish jurisdiction over the Defendants


                                 CONCLUSION


      For the foregoing reasons, Defendants respectfully request that the Court

dismiss Plaintiff’s Complaint and claims because the Court lacks personal

jurisdiction over Defendants South River Capital, LLC and James. E. Plack.


                                             Respectfully submitted,

                                             ______________________________
                                             Joshua Marc Rudolph, Esq.
                                             Rudolph Law Firm PC
                                             600 West Germantown Pike
                                             Suite 400
                                             Plymouth Meeting, PA 19462
                                             Tel: (267) 282-1033
                                             Fax: (267) 733-6165
                                             jrudolph@rudolphlawfirm.com

                                             Respectfully submitted,

                                             ______________________________
                                             Jonathan W. Greenbaum
                                             Marc Eisenstein
                                             Coburn & Greenbaum PLLC
                                             1710 Rhode Island Avenue, NW
                                             Second Floor
                                             Washington, DC 20036
                                             Tel: (202) 744-5003
                                             Fax: (866) 561-9712
                                             jg@coburngreenbaum.com

                                             Will seek admission pro hac vice
                                         8
        Case 2:20-cv-05490-PD Document 5-1 Filed 12/31/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of this Motion will be served upon all counsel of

record via this Court’s electronic filing service, this 31st day of December, 2020.




                                              ______________________________
                                              Joshua Marc Rudolph




                                          9
